DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the response to the application filed on 01/21/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-6 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 1, Dieterle (US 2020/0041324 A1) was the closest prior art of record, Dieterle discloses a radar sensor for fill level or point level measurement, particularly to the field of process automation in general, however the prior art of record does not discloses the specific configuration of the claimed field device of automation technology, comprising: a field device housing; a field device electronics arranged in the field device housing; a first rechargeable battery arranged in the field device housing for energy supply of the field device electronics; a receiving unit with a receiving coil for receiving wirelessly inductively transmitted energy, wherein the receiving unit is connected with the rechargeable battery, so that received, wirelessly inductively transmitted energy is storable, and is stored, in the rechargeable battery; wherein the field device electronics is adapted in such a manner that energy supply occurs exclusively or at least partially from the first rechargeable battery and wherein the receiving unit and the receiving coil are adapted to receive wirelessly inductively transmitted energy as defined in a Qi standard 1.2.4 or a standard derived therefrom and to store such in the first rechargeable battery, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding independent claim 2, Dieterle (US 2020/0041324 A1) was the closest prior art of record, Dieterle discloses a radar sensor for fill level or point level measurement, particularly to the field of process automation in general, however the prior art of record does not discloses the specific configuration of the claimed charging system for a field device of automation technology, comprising: a housing; the charging system electronics arranged in the housing; a transmitting unit with a transmitting coil for transmitting energy wirelessly inductively; and an energy supply unit arranged in the housing for energy supply of the charging system electronics and for providing energy to be transmitted wirelessly inductively via the transmitting coil; wherein the transmitting unit and the transmitting coil are adapted to transmit energy wirelessly inductively as defined in a Qi standard 1.2.4 or a standard derived therefrom, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
Regarding claims 3-4, which depends on claim 2, these claims are allowable for at least the same reasons given for claim 2.

The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding independent claim 5, Dieterle (US 2020/0041324 A1) was the closest prior art of record, Dieterle discloses a radar sensor for fill level or point level measurement, particularly to the field of process automation in general, however the prior art of record does not discloses the specific configuration of the claimed system of automation technology, comprising: at least one field device, including: a field device housing; a field device electronics arranged in the field device housing; a first rechargeable battery arranged in the field device housing for energy supply of the field device electronics; and a receiving unit with a receiving coil for receiving wirelessly inductively transmitted energy, wherein the receiving unit is connected with the rechargeable battery, so that received, wirelessly inductively transmitted energy is storable, and is stored, in the rechargeable battery; wherein the field device electronics is adapted in such a manner that energy supply occurs exclusively or at least partially from the first rechargeable battery and wherein the receiving unit and the receiving coil are adapted to receive wirelessly inductively transmitted energy as defined in a Qi standard 1.2.4 or a standard derived therefrom and to store such in the first rechargeable battery; and at least one charging system, including: a housing; the charging system electronics arranged in the housing; a transmitting unit with a transmitting coil for transmitting energy wirelessly inductively; and an energy supply unit arranged in the housing for energy supply of the charging system electronics and for providing energy to be transmitted wirelessly inductively via the transmitting coil; wherein the transmitting unit and the transmitting coil are adapted to transmit energy wirelessly inductively as defined in a Qi standard 1.2.4 or a standard derived therefrom; wherein the charging system has a first coupling section and the field device has a second coupling section, wherein the transmitting coil is arranged in the first coupling section of the charging system and the receiving coil in the second coupling section of the field device, wherein a surface contour of the first coupling section is matched to a surface contour of the second coupling section, so that the charging system can be placed on the field device housing and in a placed on state energy transmittable is, and is transmitted, wirelessly inductively, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claim 6 which depends on claim 5, this claim is allowable for at least the same reasons given for claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mehas et al (US 2019/0026411 A1) discloses a coil arrangement according to some embodiments includes at least one coil positioned to provide a magnetic field in a first area and configured to reduce the magnetic field in a second area outside of the first area. In some embodiments, the at least one coil includes a bent solenoid oriented in the X-Y plane, the bent solenoid localizing magnetic field flux at ends of the bent solenoid. In some embodiments, the bent solenoid can include end caps to further direct the magnetic flux. In some embodiments, the at least one coil includes a flattened solenoid with end caps to direct the magnetic flux. In some embodiments, the coil arrangement is a configuration of multiple coils, however does not discloses the claimed structure arrangement.
Alkkiomäki et al (US 10,375,208 B2) discloses a method comprises storing, in an automated power conversion device, operational information on the usage of the automated power conversion device, and information on user-adjustable parameter settings of the automated power conversion device. A local terminal device receives the operational information and the information on the user-adjustable parameter settings from the automated power conversion device, and forwards said information to a remote network node via a communications network, however does not discloses the claimed structure arrangement.
Rantanen et al (US 2017/0242601 A1) discloses a computerized method is disclosed in which an automation device stores, in a parameter storage, application-related parameters, each parameter uniquely identifying a specific automation device application. The automation device also stores, in an application repository, automation device applications as separate computer program entities. The automation device may detect a pre-determined act performed by a user, the predetermined act comprising the user selecting via a user interface an application-related parameter among the application-related parameters stored in the parameter storage, however does not discloses the claimed structure arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836